 In the Matter of GuNITE FOUNDRIESCORPORATIONandINTERNATIONALUNION OF MINE,MILL & SMELTER WORKERS OF AMERICA,CASTINGDIVISION,C. 1. 0.Case No. 13-R-.134.-Decided December 29, 19.15Mr. Edward J. Fahy,of Rockford, Ill., for the Company.Messrs. A. C. Skinner and Hugh Crooks,of Chicago, Ill.,Messrs.Francis GoebelandHarrison Young,of Rockford,Ill., forthe CIO.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TAE CASEUpon a petition duly filed by International Union of Mine, Mill &SmelterWorkers of America, Casting Division, C. I. 0., hereincalled the CIO, alleging that a question affecting commerce hadarisen concerning the representation of employees of GuniteFoundries Corporation, Rockford, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John R. Hill, Trial Examiner.Said hearing was held at Rockford, Illinois, on August 7, 1945.TheCompany and the CIO appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing the Company moved to dismiss the petition on the groundsthat (1) no question concerning representation exists since petitionerdid not request recognition from the Company before the filing ofthe petition herein, and (2) a prior election 'held less than a yearago in the alleged appropriate unit constitutes a bar to a presentdetermination of representatives.The Trial Examiner' reservedruling on these motions for the Board.For the reasons hereinafterset forth, the motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:U:5N I. It Y , Nu 1043 44DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGunite Foundries Corporation, an Illinois corporation having itsprincipal office and place of business in Rockford, Illinois, is engagedin the manufacture of Gunite malleable and steel castings.The prin-cipal raw materials used by the Company are pig iron, scrap, coke,and coal.During the period from January 1 to June 30, 1945, theCompany purchased raw materials of a value in excess of $100,000,60 percent of which represented shipments from points outside theState of Illinois.During the same period, the Company producedGunite malleable and steel castings of a value in excess of $100,000,70 percent of which represented shipments to points outside the Stateof Illinois.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers of America,Casting Division, affiliated with the Congress of Industrial Organiza-tions, is a labor organization admitting to membership employees ofthe Company.III.THEQUESTIONCONCERNINGREPRESENTATIONAs stated above, the Company, in its motion to dismiss the petitions,takes the position that no question concerning representation exists inview of the fact that no demand was made upon the Company forrecognition before the filing of the petition herein. Inasmuch as itbecame clear at the hearing that the CIO demands recognition andthe Company refuses to accord it, it is immaterial whether or notthe question actually arose before the hearing.The Company moved to dismiss the petition on the further groundthat an inconclusive election held in the alleged appropriate unit lessthan a year before the (late of the hearing," constitutes a bar to anelection.The issue raised by the motion has, however, become mootin that approximately a year has now elapsed since the last election.In view of the foregoing, and because the Union has presented evidenceof a substantial interest among the employees in the unit petitionedSeeMatter of HoustonBlowPipeandSheet Metal Works,53 N L R B 184'On January 12, 1945, pursuant to a Stipulation for Certification Upon Consent Elec-tioninMatter of Gunite Foundries Corporation,13-R-2783,an election was conductedwhich resulted in the dismissal of the petition becausethe CIO,the only union on theballot, failed to secure a majority of the votes cast. GUNITE FOUNDRIES CORPORATION45for,3 and because the great majority of its cards are dated subsequenttt the last election, we believe that the purposes of the Act would bestbe effectuated by directing an election on the present petition.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 ((i) and (7) of the Act.IV. TilE APPROPRIATE UNITThe parties agree that a unit of all production and maintenanceemployees of the Company, including those employed in the cate-gories or departments set forth in Schedule A, but excluding officeclerical employees in the main office, engineers, draftsmen, the nurse,assistantforemen, foremen, production manager, superintendent,time-study men, the research metallurgist, and supervisors would beappropriate.They disagree, however, on the question of inclusionin, or exclusionfrom, the unit of guards, production clerks, shippingclerks, timekeepers, and the station wagon driver, all of wholil theCompany would include and the Union exclude. These disputedcategories are hereinafter discussed:Guards:The Company eniploys five guards.They are all armedand uniformed; one of the guards is deputized.The guardsare sta-tioned at the front and rear gates of the plant where they check theidentification of employees and visitors entering or leaving the plant,and apparently see to it that the Company's rules and regulations areenforced.Because it appears that the guards have monitorial dutiesin relation to other employees, we shall, in accordancewith our usual.practice, exclude them from the unit.,Production cierlus:The Canipally employs two men and threewomen in this category.These employees are hourly paid as are theproduction and mailitenauce employees.They work in the office of aproduction foreman in the foundry building and are under his super-vision.They keep records on production in the foundry, keep trackof copy work, and make out production sheets.While the femaleThe Field Examiner reported that the CEO submitted 351 application for membershipcards that the names of 281 persons appearing on the cards were listed on the Company'spay roll of June 15, 1945, which contained the names of 715 employees in the allegedappropriate unit, and that of the cards, 1 was dated in January 1945, 20 in February 1945,72 in Mauch 1945, 43 in April 1945, 61 in Ala% 1945, 39 in June 1945, and that 55 wereundated4 SeeMatter of Kelsey-Hayes Wheel Company,62 N L R B 421The Company also employs it watchman whom the parties agreeto include in theunitHe, too, is armed and uniformedHowever, lie has no monitorial function and hisduties differ from those of the guards in that he works at night only, when the plantisnot in operation,and spends his time making the rounds,punching clocks at the sta-tions in the plants, and, in general, performing the duties usually associated with anemplo\ee in this capacityIn accordance with the agicement of the parties, we shallinclude the watchman in the unit. 46DECISIONSOF NATIONALLABOR RELATIONS BOARD,employeesspend all their time in the office, the male clerks frequentlygo out in the foundry to obtain from foremen data pertinent to thenwork, and to check on the progress of certain work orders.Theseemployees have no contact with the office clerical employees, sincethey are located in an office apart from such employees but do workin close proximity to the production process.Because the productionclerks form an essential part of the production process, and inasmuchas they are supervised by a production foreman, we are persuaded thatthey are factory clericals whom we usually include in a unit of pro-duction and maintenance employees in the absence of agreement ,among the parties to exclude them.We shall, therefore, include theproduction clerks in the unit:Shipping clerks:These employees work in the shipping depart-ment along with the sackers, truck drivers, and inspectors, all of whomthe parties agree to include.Like these other employees, the ship-ping clerks are under the supervision of the foreman of the shippingdepartment.They are hourly paid and do exclusively clerical workin this department.We are of the opinion that these employees, whoare in daily contact with the production and maintenance employees,and are supervised by a production foreman, have interests moreclosely allied with those of the production and maintenance employeesthan with those of the office clerical employees.We shall, therefore,include them in the unit.;Timekeepers:These employees are hourly paid and are under thesupervision of the Cost Accountant.They are stationed in the officesof the various foremen, where they tabulate the time cards of the pro-duction and maintenance employees.They obtain from the timecards various data relating to the work performed and they computethe earnings of these employees in accordance with established rates.We have heretofore held that the duties and interests of timekeepers,such as those here involved, are sufficiently distinct from those of pro-duction and maintenance employees to warrant their exclusion froma unit of production and maintenance employees.We shall, in ac-cordance with our usual practice, exclude timekeepers from the unit.7Station Wagon Driver:This employee is hourly paid and is underthe supervision of the Assistant Purchasing Agent.Her duties areto pick upmailand supplies and, in emergencies, to take injured orsick employees to the doctor. She is a licensed chauffeur and her driv-ing is confined to a radius of 20 miles of the city of Rockford. She isunder the same supervision as the storeroom clerk and the senior store-room clerk, whom the parties agree tai include.There was uncon-5Matter of Rockford Screw ProductsCo , 62 N 7:R B' 1430.Matter of Goodman Manufacturing company,58 N L R B 531.7Matter of lies culesMotorsCorporatson,64 N L. R B 210. GUNITE FOUNDRIES CORPORATION47troverted testimony that the employee in this category was eligible tovote in the last election. In view of the foregoing and the fact thatthe parties are in agreement as to the inclusion of the other driversof the Company, we shall include the station wagon driver in the unit.We find, in accordance with the agreement of the parties and ourforegoing determinations, that all production and maintenance em-ployees of the Company, including production clerks, shipping clerk,the station wagon driver, and those employed in the categories or de-partments set forth in Schedule A, but excluding office and clericalemployees in the main office, engineers, draftsmen, the nurse, time-study men, the research metallurgist, guards, timekeepers, assistantforemen, foremen, the production manager, the superintendent, andall or any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Companyrequests that if an election is directed,we permit theuse of mail ballotsby employeesin the armed forces.The circum-stances in this case are not substantially or materially different fromthose present in theSouthVestPennsylvania Pipe Linescase.8Weshall,therefore,as in that case, provide for mail balloting of employeeson- military leave.We shall direct that the question concerning representation be re-solved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period imme-diately precedingthe date of the election herein,subject to the limita-tionsand additionsset forth in the Direction. In this case, theRegionalDirectoris authorized to mail ballots to employees withinthe appropriate unit on military leave,providedone or more of theparties hereto,withinseven(7) days from the issuance of the Direc-tion of Election, files with the Regional Director a list containingthe names, most recent addresses,and work classifications of suchemployees.The Regional Director shall open and count the ballotscast by mailby employeeson military leave,providedthat such ballotsmust be returned to and received at the Regional Office within thirty(30) days fromthe date they are mailed to the employeesby theRegional Director.'8 64 N L. R.B , 1384.A free interchange between the interested parties of information on the addresses andworkcategories of the employees to be voted by mail will be necessary in order to avoidchallenges and post-election objectionsAccordingly, the Board will make available to all679100-46-vol. 65-5 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Gunite FoundriesCorporation, Rockford, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegionalDirector for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire-to berepresented by International Union of Mine, Mill & Smelter Workersof America, Casting Division, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.SCHEDULE ASleeve MoldersGunite MoldersConveyor MoldersMalleable MoldersSteelMoldersFoundry LaborSteel Foundry LaborConveyor Foundry LaborSleeve CoreCoremakers, MaleCoremakers, FemaleCore Labor, MaleCore Labor, FemaleCleaningHeat TreatingWelder CuttingGunite InspectionMalleable InspectionSteel InspectionGunite GrindersMalleable GrindersSteel Grindersinterestedparties anyinformationof thisnature furnishedit by any otherpartyIn theevent that the partiesshould sendthe absentee voters anyinformation or literature bearingdirectly or indirectly on the pending election,copies of all such documents should besimultaneously filed with theRegionalOffice for inspection by or transmittal to theother partiesHowever, acceptanceor transmittal of such literatureby theBoard's officeis not to be construed as conferring immunity on the filingparty in theevent that objec-tions are later interposed concerning its content.The usual principles will apply. GUNITE FOUNDRIESPressmenGunite FinishingMalleable FinishingSteel FinishingShipping :SackersInspectorsTruck DriversMachine ShopPattern ShopRepair and Elec.Pattern VaultCarpentersYardGunite Charge UpMalleable Charge UpSteel Charge UpCORPORATION49Laboratory :Test Bar Lathe Opera-torsPhysical TesterApprentice ChemistChemistJanitorsWatchmenPower HouseWeight ClerksJanitressCanteen OperatorStoreroom ClerkSenior Storeroom ClerkGunite MeltingMalleable MeltingSteel Melting